Case 5:20-cv-00655-G Document1 Filed 07/08/20 Page 1 of 15

‘IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

behal¥ of sindarty Situated Todividuals etal .

(Enter the full name of thie plaintiff.) Cc T vy 9 0 so G G

Vv. Case No.
(Court Clerk will insert case number)

(1) Scott Crow, Mirecler, etal,

(2) Kris fin Tims, Sentence Adnun . -

 

(3) Lowme Lawson, Warden

C1) Denna NeCastin, Casem anager Spr
(Enter the full name of each defendant. Attach
additional sheets as necessary.) .

 

PRO SE PRISONER CIVIL RIGHTS COMPLAINT .

Initial Instructions

1 You must type or legibly handwrite the Complaint, and you must answer all

questions concisely and in the proper space. Where moré space is needed to answer any
question, you may attach a separate sheet.

2. You must provide a full name for each defendant and describe where that
defendant resides or can be located.

3. You must send the original complaint and one copy to the Clerk of the District
Court,

4, You must pay an initial fee of $400 (including a $350 filing fee and a $50

‘ administrative fee). The complaint will not be considered filed until the Clerk receives

the $400 fee or you are granted permission to proceed in forma pauperis.
5. . If you cannot prepay the $400 fee, you may request permission to proceed in

forma pauperis in accordance with the procedures set forth in the Court’s form
application to proceed in forma pauperis. See 28 U.S.C. § 1915; Local Civil Rule 3.3. -

Rev. 10/20/2015
Case 5:20-cv-00655-G Document 1 Filed 07/08/20 Page 2 of 15

e If the court grants your request, the $50 administrative fee will not be
assessed and your total filing fee will be $350.

° You will be required to make an initial partial payment, which the court
will calculate, and then prison officials will deduct the remaining balance
from your prison accounts over time.

° These deductions will be made until the entire $350 filing fee is paid,
regardless of how the court decides your case.

7. The Court will review your complaint before deciding whether to authorize
service of process on the defendants. See 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C. § .
1997e(c)(1). If the Court grants such permission, the Clerk will send you the necessary
instructions and forms.

8. If you have been granted permission to proceed in forma pauperis, the United
States Marshals Service will be authorized to serve the defendants based on information
you provide. If you have not been granted permission to proceed in forma pauperis, you
will be responsible for service of a separate summons and copy of the complaint on each
defendant in accordance with Rule 4 of the Federal Rules of Civil Procedure.

COMPLAINT

I. J wae is asserted pursuant to:

42 U.S.C. § 1983 and 28 U.S.C. § 1343(a)(3) (NOTE; these provisions
generally apply to state prisoners), or

Bivens v. Six Unknown Named Agents of Fed, Bureau of Narcotics, 403 U.S.
388 (1971), and 28 U.S.C. § 1331 (NOTE: these provisions generally apply to
federal prisoners)

If you want to assert jurisdiction under different or additional statutes, list these

ee ~ Tle 5705.7 U5 and Tle $2 OS.

below:

‘S39.

 

 

Rev. 10/20/2015
Case 5:20-cv-00655-G Document1 Filed 07/08/20 Page 3 of 15

II. State whether you are a:

Convicted and sentenced state prisoner

____ Convicted and sentenced federal prisoner

___ Pretrial detainee

Immigration detainee

____ Civilly committed detainee

____ Other (please explain)

 

I. Previous Federal Civil Actions or Appeals

List each civil action or appeal you have brought in a federal court while you were
incarcerated or detained in any facility.

1. Prior Civil Action/Appeal No. 1

a.

f.

Parties to previous lawsuit:
Plaintiff(s): N [ A
Defendant(s): Hy Ly

 

 

 

 

 

 

 

 

Court and docket number: N / rail

Approximate date of filing: v/ by

Issues raised: al A

Disposition (for example: Did you win? Was the case dismissed? Was
summary judgment entered against you? Is the case still pending? Did you
appeal’): NLA
Approximate date of disposition: Al / &

 

If there is more than one civil action or appeal, dedoribe the additional civil actions
or appeals using this same format on a separate sheet(s).

Rev. 10/20/2015
Case 5:20-cv-00655-G . Document 1 Filed 07/08/20 Page 4 of 15

IV. Parties to Current Lawsuit

State information about yourself and each person or company listed as a defendant -
in the caption (the heading) of this complaint.

1. Plaintiff
Name and any aliases: Stoves L. Cele:
_Address: wWsKet - Po. Rox |! E+.S up pla OEfa. 73 PH
Inmate No. 14393 - Stote
2. Defendant No. 1°
Name and official position: Scott Crow - Director of
The Oklahoma Det. of Correction &
Place of employment and/or residence: . Vept, of Core.
Orlod Ws). Maren Lutdere KiWG 4u]e OKC, OK. 13M (- 4279

How is this person sued? ( ) official capacity, ( ) individual capacity, Oy
both

3. Defendant No. 2
Name and official position: Keistid Ums- Manager
Sentence Ad musistintied) ~ ORCA, DEPT. OF CoPhR een
Place of employment and/or residence: D-ept- ot Corrections ~
Zoe W- MART Lute Ce King Ave. - OKC OK. 73/ti—-Y24$3 |

How is this person sued? A official capacity, ( ) individual capacity, ( )
both

If there are more than two defendants, describe the additional defendants using
this same format on a separate sheet(s).

Rev. 10/20/2015
Case 5:20-cv-00655-G Document1 Filed 07/08/20 Page 5 of 15

 

Nfindant No.3

 

 

Name, and of fi uel posrhon : Lonnie Lawson, Warden,

 

Wibliam_S, Key Loncabamncel Center-

 

 

Plece. ot employment andlor residence: Wilkan 3. Key

 

Fada tetedl Confer, L.0: Bok b/, fort Supely) OK. 7384

 

 

Hows is this person sued 2 was ofGicial Copaci'ry

 

C) indy: abd Capacity, CD both

 

 

 

Defendant No. 4

 

 

ome. and official po3: ition s Donna _ Casha, Casemanggeu~

 

Suprvisor, William S. Key Correctional Contler

 

 

Phew of employment andfor residence: Welfiam_S. Key

 

arectional Center, £0. Box Gl, Fort Supply, OK. 7384!

 

 

ome y 13 this person sued? Wofiuial Capacity |

 

@) Soakiak oh meee capacity , a) both

 

 

 

 

 

 

 

 

 
Case 5:20-cv-00655-G Document 1 Filed 07/08/20 Page 6 of 15

Vv. Cause of Action

Instructions

1, Provide a short and plain statement of each claim.

Describe the facts that are the basis for your claim.

You can generally only sue defendants who were’ directly involved in

. harming you. Describe how each defendant violated your rights, giving

dates and places.

Explain how you were hurt and the extent of your injuries.

2. You are not required to cite case law.

Describe the constitutional or statutory rights you believe the defendant(s)
violated.

At this stage in the proceedings, you do not need to cite or discuss any case
law.

3. You are not required to attach exhibits.

If you do attach exhibits, you should refer to the exhibits in the statement of
your claim and explain why you included them.

4, Be aware of the requirement that you exhaust prison grievance procedures before
filing your lawsuit.

If the evidence shows that you did not fully comply with an available
prison grievance process prior to filing this lawsuit, the court may dismiss
the unexhausted claim(s) or grant judgment against you. See 42 U.S.C. §
1997e(a),

Every claim you raise must be exhausted in the appropriate manner.

5. Be aware of any statute of limitations.

Rey, 10/20/2015

If you are suing about events that happened in the past, your case may be
subject to dismissal under the statute of limitations. For example, for many
civil rights claims, an action must be brought within two years from the
date when the plaintiff knew or had reason to know of the i injury that is the
basis for the claim. —
Case 5:20-cv-00655-G Document 1 Filed 07/08/20 Page 7 of 15

6. Do not include claims relating. to your criminal conviction or to prison
disciplinary proceedings that resulted in loss of good time credits.

e If a ruling in your favor “would necessarily imply the invalidity” of a
criminal conviction or prison disciplinary punishment affecting the time
served, then you cannot make these claims in a civil rights complaint unless
you have already had the conviction or prison disciplinary proceeding
invalidated, for example through a habeas proceeding.

Claims

List the federal right(s) that you believe have been violated, and describe what
happened. Each alleged violation of a federal right should be listed separately as its own
claim. °

1. Claim 1:

(1) List the right that you believe was violated:

Vielatod ot Eaual Creatment= 1p Al mond arent
USCA. .

 

 

(2) List the defendant(s) to this claim: (If you have sued more than one
defendant, specify each person or entity that is a defendant for this
particular claim.)

Scott Crow — Ditech , Ke (STiN Thms- M1 Gnag er
Santence Ackmin stlahion ; ho UANIE (_AsSSon — LW avol eA)
WSKCe Donal MECashias -Case Masag ei Duepy .

 

Rev. 10/20/2015
Case 5:20-cv-00655-G Document1 Filed 07/08/20 Page 8 of 15

(3) List the supporting facts: .
Tue EmProymeNT OF SSh, sentences S04 Sentences,

S

Ongh the step-down Plog ram wader. tle 57 6,.5, 7 US

‘ond Prooram eligibility ete, CAsiniz Q sles (O05,
to S<fye a My HiscRorae ake -

(4) Relief requested: (State briefly exactly what you want the court to
do for you.)

“Te regquueedd He PDept.of Corrections te recog (ze
ms 252 aote As my PL Wal Any ond caleuladec thad hag

tas Con pudef an) coith fas POAC AMM eligibility, to
(Ste ATTACHED Y

2. Claim I:

(1) List the right that you believe was violated: 46
Melatfied OP Prececdsedal D us Process = 9 Crh

LE Derndinee 0. USCA.

 

 

(2) List the defendant(s) to this claim: (If you have sued more than one
defendant, specify each person or entity that is a defendant for this
particular claim.) ~

Seort Crow -D-0.6 Direchov « KRISTIN Tms.- Mee Sextone
QAnin, hesme LAwsoal- Davdir CJ cele. S.key cc.

De csaSQ. py S fle ls 7 ie Zootds tievec _

 

Rev. 10/20/2015
Case 5:20-cv-00655-G Document1 Filed 07/08/20 Page 9 of 15

(3) List the supporting facts:
B., Side my 1O&%, AS peo yect eck Aischrrse Ante and
phe muuSeh ing otrmnad Credite 6 Only sehen
reach 86% ppp 322% dois “Ea btm Asptynn
ot procedutall dire plo cess to DlepAng meé. Be te Stregf
(SEE AP AMHED

(4) Relief requested: (State briefly exactly what you want the court to
do for you.)

—

lo AmENb TKE CAabéudatiod System of service
te propecls Us ray Aetemul plod Crsdketo. J bere
well be Cpprey. 200 Days THAT Raemocvedt to

be applied. (Sec ALbacbadl )

If there are more than two claims that you wish to assert, describe the additional
claims using this same format on a separate sheet(s).

VI. Declarations

I declare under penalty of perjury that the foregoing is true and correct.

  

7~3-Z0O
Date

 

Taintif s signature

I further declare under penalty of perjury that I placed this- complaint in the
prison’s legal mail system, with the correct postage attached, on the (Pua day of

 

, 2020.
Herren Cale | | 7- 6-20
Plaintiffs signature Date

Rev. 10/20/2015
Case 5:20-cv-00655-G Document1 Filed 07/08/20 Page 10 of 15

 

Claw Il:

 

a) List the right that uou believes was violated:

 

Vicladvodl oP the BH Amendment Udit of

 

HAe UD CA+ ra pused SyC2ss1ve ens mer

 

S@utside Ae coutt im Posed Rett TeH Ale Fd a.

 

THE OFFENSE Commi7TTEeD .

 

 

 

2) List the defendant(s) to this claim: (ze you have Sued

 

More then one defendant, Specity each Geneon CUE

 

entity that is a defendant e this pact oe Claim.)

 

 

LONNIE LAWSON — WARDED ak UNM ans. Key

 

 

Tusedte.» ME Ore sil {Cecords of eer oe td [le cca’e

 

Ss Has

 

 

 

(3) List the Supporting facts: (see ArreHEeD >

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:20-cv-00655-G Document1 Filed 07/08/20 Page 11 of 15

wo

Q® etder to Gorrie ff

C2SP: Tens OR Cord dDEmal
~ + Ke ata W

MATES ae) e oF

Mi —(% yrnm SENStITL we

Qe

im 1[V:

ea

 
Case 5:20-cv-00655-G Document4 Filed 07/08/20 Page 12 of 15

S tole mend ef &Cprese

 

 

Vat tie wet SteyveN 1, Cole Tapaems uvbeR PeVALY

 

MOF PeQjlupy Tree HPCE GoIHKG ApD ATTACHED ARE

 

Tere see CoRRecT, - BY He ATTACHED CxKHcBi7s$

 

fe
l ae (| This Cocupr Gan sEéE A CHRWo tos CAL

 

PATIGPN OF TeConsisteNT APPLCaATICN OF Sentence

 

 

Apminis TeAT oA/. ANY oFReN NA MANDATED TO SERVE
A REGU RED Anrount of Tie PRIOR F BEWG

 

ELIG(BZe FoR EARNED CEEDCS OR FROM Coss /DERATOVU

 

Dees Not PARC Witte THE S5toPe OF PROGRAM

 

PAT Ic (ZATEON OF eS Ney COR REC—aWS. (HEY AKE

 

PE@ur REO “TO De WHE mAND ATED PERCENTAGE 105 THE

 

CUS TOOY ve The De@ARTMEeAT DE CorRec reds TT dss

 

Not stectfFy Tee Levyet pr must Be server. Aas |

 

Pettioser Steyen fess le and aes Sim ulA@idy seta ted

 

ee REING welewed of SAuAlL TREATMENT GUARaW TEER

 

 

ae ee the ments oF Clase Sal

 

CLAm™ "2

 

By THE FACTS Be ve ALeD Above eres r_| i

 

i ber pete is Vlolatep AT Se TARN. ‘est. oe Cl ere

 

{ Seorrt CRoeD~ der eotor Kested lems-S ent, Alm: we O64,

 

Head quarrels pnd bosute Laws d- (dSarden ond

 

Donwa MS CI as i - Rerols Sars © WS KCC y poote HAmDd

 

 

iN MAND To Datect Feo Pd Si be uty pr Gnsweling QA

 

deed ed Question Aweuzy 5 PRoOgECTEN 175 Cee
DATE. A< Shoo on dee baek pl the

 

Darton hed Copse /, datal Wasco) Cher (CRE >

 

 

 

 

 
Case 5:20-cv-00655-G Document1 Filed 07/08/20 Page 13 of 15
—_' «2 —

 

UNDER THE COoLuemBS DESCRIBING -EARNED an

 

lOTHEere- ARE CaRVen crebit NOT AVA/LLABLE “Te

 

 

peeeN den. Steven Cove yer AA ey Qhe entered

 

Cuecy fndese TAD. Lacs COrenixt 18 ECouyvwAr.Een Tt Fa
ONC DAN DER ENDWG on TK CrPpeesT reve FoR

 

OFPRADEE 3 REHM avVIoR (1.2. - Level See ID PANS PUYS.
j

 

SERVED RE Mont. THIS 18 oN THE SAB comes

 

op the ASB, S04 ark others these achlamulaticl

 

Ceehias ARE Now AvaitAbce AT ALL MET THE

 

hDert OF CokRECTIeANS CEQUREeE CfFEN DER TW

 

PARTIC PATE ~o(TD AO et04keD. DT 15 Crear

 

THAT THE Weute tN sen TENCKMG AeCwt ef (tT?

 

Wds Nor Reena PRoePeQiy ;mPlemenTep NoR

 

UNDERS Too D, Viol ATi THE tho uy PAL Due thocess

 

Crus. of oe pee Mmenph prea hy depriaAron

 

 

of (eeety :

Clas =

 

“THe GEN, Aeack danbak hight ob td zs U.S. CA,

 

protects PFISON <vs v - wr ace eval en usual

 

PUM SH MET ONS DE THe COURS 1MPO5ED Punish

 

ico fee the erm e ewan 1 t-liel - dlele at wr / liam

 

DS. key Covnr Center the of FENDERS Housed 10)

 

\
C- awit ale AGily ph A ANGER o£ He QeTHE HAZARDS

 

\
COUD~ 1{_ExposelRe UNSAM TARY Cow DITIONS 4 e

 

 

telat par ZO 1H in ATES i Lavatory par lO mebex
IFS wWewee per- 2 MATES ' LEAK OG CEIcs eas CLACK

 

Ma ,Fe.9A Gee Cc ENsa J “PCee/2 mm. No MARKEE

 

 

 

 

 

 

 
Case 5:20-cv-00655-G Document1 Filed 07/08/20 Page 14 of 15

se:

 

Arie AND (MC RORE Neh [etre alg Quit

 

GONDIT aS INADEQUATE eae e Fuetice |

 

ZN Violatip~ ae NEPA 3 MLGEAIS of EGRESS

 

theve 1S oly CONE ex dosk on tho [SF Foor

 

AP plo x, 250 fon Veseethe  eloset! bik owl

 

lf
is lockeol by efhecers all times xxeept ber

 

C HOLD, Aster Leuts axel BAKA Agatine cer

 

Hours He ErRe ALal@m is manuarcy suencely
me

 

bECanse (TT ANNOYS S7ARFE anf fi) sprndle rn A caus

 

Gre. OVTR Eieut (3) YEuRS ott THE PRORLEM IS

 

ALIJAYS BWJEOT UnWsdER TRE Puc |

 

THERE ARE seveN (7) PHONES FoR 240 unmade

 

lol sty Acti de any PREA Lome la,wts adel every 4 me

 

You @ePoer i) issue Taste ALL FeErale STA a

 

Aan C~uw +t petsedall , rete ( (rake, ‘fhe y relase

 

AN Neunee payee oa THE Pad EC) HEN Cr TEAIUG

 

Tee LNiwQ ahea of pm sce oF mUpens, THE

 

WARDENS LeEWnNIE )ArseN ACTiuLatll, does vor

 

_ _ | ee
WNVESTIS ATE fe CINANGE THis Srruatred. (ALS

 

DB A MRIMEM SeCuR Ty CAC TY ESTE ABS SLT EY

 

No STREKOeCTURED ees oS

 

ae NQ

 

EE
(Eis is Ausy A Small Cdhoss-Sectiesd Of THER

 

CoNStt ir ton! Ah WLoL atic als tmPase®S By “TRE

 

 

IRE TOR Sento Deke cogtt , seta jel tin: inal Coes

 

Ma i. up ON tSo Ve, ig golly

 

 

 

Mone OMI KOR, © jG Avaed, ea He Cl Cole

 

 

 

SSS

 

 
  

Case 5:20-cv-00655-G Document1 Filed 07/08/20 Page 15 of 15

  

   
 
    

co

2 JS THE fFeoke
ATMs hes TioNERe
LF ASD oN bAKIALE
€) STATE FX
LL ADM AST dve bee!
Petite Steven L. Cole of REHALE
F_ AND oN REHALE 6F OTHERS spumdR
HEEERBY ASK THES Courtt ro GAAN
TMAMERS ~ANnb MMEACE SERWICE
LASS AC He S

     
  
    

  
 
   

  
 
 

  

= i)

M En T OF

beragl of
OtARIC

SA

    

 

  

     
   

a) le
So ZS Ss

FOAL OR ABLE

v

  
     
 

as

      
  

     
  

  
   
 
 

CHIY 1

  

+

co

   

   
 

 
   

    

REMEDIES

 

ay:

   
 

S

   

 
 
 

 
    
   

-
Let
AS FAN
N THIS

|

   
       
 
 

   
   
  

   

—

     

 
 

      

2,

    

    
  
  

   

    

   

Y HAND THES Buy poe

    
 
  

   

   
   
  

|
&
Steven £., Cope

Fu

UBM IT TED

       
 
 

 

  

{Co Se

 
